DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-13 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 9, the closest reference to Tanaka (Pub No. 20060062267) disclose the semiconductor laser array and manufacturing method for semiconductor laser array. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 9.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a first N contact layer, a first N confinement layer, a first active region, a first P confinement layer, a first P contact layer, an isolation layer, a second N contact layer, a second N confinement layer, a second active region, a second P confinement layer, and a second P contact layer sequentially deposited on the substrate; a first waveguide being etched from the second P contact layer to an interface of the second active region, and a second waveguide being etched from the first P contact layer to an interface of the first active region; a first optical grating on both sides of the first waveguide, and a second optical grating on both sides of the second waveguide to realize selection of laser modes; and a first N-side current injection window being prepared on the second N contact layer, a second N-side current injection window being prepared on the first N contact layer, and a first P-side current injection window being prepared on the first waveguide, and a second P- side current injection window being prepared on the second waveguide”.
Regarding claim 9,
None of the cited prior arts discloses the claimed method of independent claim 9, in particular having the method of “forming waveguides and current injection slots on the epitaxial structure by photolithography and etching; preparing optical grating mask patterns on both sides of the waveguides; depositing an insulating dielectric layer in the current injection slots, and photoetching the insulating dielectric layer to form a current injection window; forming electrode patterns by photolithography, depositing P-side metal electrodes, and preparing a first current isolation zone and a second current isolation zone by stripping or etching; thinning and polishing the substrate, and forming a back electrode on the back of the substrate; and performing an anneal and a cleavage to form rectangular chips to complete the preparation”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828